Citation Nr: 1757942	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-60 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral parotid masses, due to environmental hazard exposures, including asbestos and radiation.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel











INTRODUCTION

The Veteran had active service from June 1967 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  By way of background, the Veteran initiated a claim for service connection for tumors of the neck in November 2015.  He has asserted his belief that his tumors are the result of hazardous exposures while he was on active duty.   

The Board also notes the Veteran initially indicated that he believed his neck tumors were the result of asbestos exposure in service.  Since that time, by way of a November 2016 correspondence, the Veteran has introduced numerous other potential hazardous exposures in service.  Such potential exposures include polychlorinated biphenyls (PCBs), lead paint, and nuclear radiation.  In a November 2016 letter, the Veteran's treating physician at the Dartmouth Hitchcock Medical Center (DHMC) stated radiation exposure is a known risk factor for the development of salivary tumors in some instances.  

A review of the Veteran's official military personnel file (OMPF) indicates he supervised the performance of maintenance on nuclear weapons as a Missile Launch Officer.  His service treatment records (STRs) show the Veteran underwent numerous missile duty readiness assessments; however, these records do not expressly confirm his exposure to the other hazards mentioned.  On remand, the RO should ensure all available military records have been obtained, as well as any other evidence that may corroborate the Veteran's reported hazardous exposures. 

In December 2016 the Veteran underwent a VA examination.  Following his examination, the examiner stated he was able to palpably detect a left side ovoid mass in the parotid glad; however, the examiner stated the evidence of record was inconclusive with respect to a definitive diagnosis.  In particular, the examiner indicated the Veteran had recently undergone a fine needle biopsy, but this test unfortunately was not able to conclusively determine the precise diagnosis of the neck mass.  The examiner stated the Veteran would be undergoing a surgery at the DHMC within a few weeks in order to obtain a frozen section of the tumor.  The examiner explained that until such time as a definitive diagnosis could be rendered a meaningful medical opinion could not be provided, as any opinion provided at that time would be mere speculation.  Based on the foregoing, the Board finds the December 2016 medical opinion deficient, because the opinion was notably based on a lack of presently available medical evidence.  On remand, the Veteran's outstanding medical records should be acquired, and an addendum medical opinion obtained.   

Finally, the Board observes that the development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, which include diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  Since the Veteran has submitted some medical information indicating a potential causal relationship between radiation exposure and his salivary gland tumors, the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to this claim, and further development to comply with the provisions of that section is in order.  In particular, the above-noted regulation indicates the RO should initiate development to obtain all relevant records concerning the Veteran's exposure to radiation.  Thereafter, this regulation indicates that all "such records will be forwarded to the Undersecretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies." (emphasis added).  This development has not been accomplished in this case.  Given the highly specialized nature of ionizing radiation cases, the Board finds this development is necessary before obtaining the above-noted addendum medical opinion.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1. Provide the Veteran with notice of the information and evidence that he should submit to substantiate his claim of hazardous materials exposure during active duty, and the assistance that VA will provide to obtain evidence on his behalf.  This notice should specifically inform the Veteran that he should expressly indicate which hazardous materials he believes may have caused his parotid tumors, and identify how and when he was exposed to such hazardous materials.  

2. Then, undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any additional Air Force records that may further document the Veteran's exposure to ionizing radiation or other reported hazardous materials, as well as any ongoing treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Thereafter, undertake development to obtain a dose estimate from the USH in accordance with 38 C.F.R. § 3.311.  

4. The claim should then be referred to the USB for the review required under 38 C.F.R. § 3.311.  The USB should expressly consider whether referral of this case to the USH for a medical advisory opinion is warranted, given the highly technical and specialized nature of this matter.  The USB should provide a fully supported decision in accordance with 38 C.F.R. § 3.311(c).  

5. Finally, undertake any other development determined to be warranted, and then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.










The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

